IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-82,357-01


                          EX PARTE ISREAL REYES, SR., Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. CR2012-428-1 IN THE 207th DISTRICT COURT
                             FROM COMAL COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of one count of

aggravated assault with a deadly weapon against a family member, one count of endangering a child,

and one count of unlawful possession of a firearm. Applicant was sentenced to twenty years’

imprisonment for the aggravated assault count and ten years’ imprisonment on the other two counts.

        Applicant contends that his counsel rendered ineffective assistance because he failed to

timely file a notice of appeal. We remanded this application to the trial court for findings of fact and

conclusions of law.
                                                                                                       2

        The trial court, after conducting a live evidentiary hearing, has determined that counsel failed

to timely file a notice of appeal. We find that Applicant is entitled to the opportunity to file an out-

of-time appeal of the judgment of conviction in Cause No. CR2012-428-1 from the 107th District

Court of Comal County. Applicant is ordered returned to that time at which he may give a written

notice of appeal so that he may then, with the aid of counsel, obtain a meaningful appeal. Within

ten days of the issuance of this opinion, the trial court shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall immediately

appoint an attorney to represent Applicant on direct appeal. All time limits shall be calculated as if

the sentence had been imposed on the date on which the mandate of this Court issues. We hold that,

should Applicant desire to prosecute an appeal, he must take affirmative steps to file a written notice

of appeal in the trial court within 30 days after the mandate of this Court issues.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.

Delivered: April 15, 2015
Do not publish